Citation Nr: 0601318	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date for an award of Chapter 35 
benefits, prior to March 14, 2002.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran's service cannot be verified form the current 
evidence of record.

By letter, the Regional Office (RO) informed the appellant, 
the veteran's son, that his education benefits could not 
commence prior to March 14, 2002.  When this case was 
previously before the Board of Veterans' Appeals (Board) in 
August 2004, it was remanded to ensure due process.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In its August 2004 remand, the Board requested that the 
appellant be provided with proper VCAA notice, and directed 
the RO to schedule the appellant for a hearing before a 
Veterans Law Judge at the RO.  The case has been returned to 
the Board for appellate consideration.

The record currently provided to the Board does not reflect 
that either remand action was accomplished.  It is noted that 
the veteran's claims folder has not been associated with the 
appellant's record currently before the Board.  Thus, the 
Board cannot determine whether adequate VCAA notice has been 
provided, and whether the RO has considered any additional 
evidence obtained in response to such VCAA notice, prior to 
Board appellate consideration, including a Board hearing.  
Also, the veteran's claims folder is necessary for 
consideration of the case on appeal, including prior to any 
Board hearing.

It is noted that at the time of the remand, the appellant 
lived outside the Washington, D.C. area and was eligible for 
a travel Board hearing.  The record now shows that, pursuant 
to his current address of record, he is not eligible for a 
travel Board hearing.  However, he remains entitled to a 
hearing before the Board in Washington, D.C..  Such will be 
scheduled following completion of the remand actions 
requested herein.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO via the AMC for 
action as follows:

1.  The veteran's claims folder must be 
associated with the appellant's records.

2.  Ensure that the appellant has been, 
or is, provided notice consistent with 
VCAA of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate his claim for 
an effective date for an award of Chapter 
35 benefits, prior to March 14, 2002.  
The appellant must also be apprised of 
the division of responsibility between 
the appellant and VA in obtaining such 
evidence.  The appellant should also be 
requested to provide any evidence in his 
possession, pertinent to the appeal to 
VA.

3.  The RO must re-adjudicate the claim 
if additional evidence is received.  The 
RO should review the evidence and 
determine whether the appellant's claim 
may now be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and the case should then be 
returned to the Board for further 
appellate consideration.  

Upon return of the case to the Board, if appropriate, the 
appellant will be scheduled for a hearing before the Board in 
Washington, D.C., his current local area of residence.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).



 
 
 
 

